Title: To Benjamin Franklin from Gioanni Francesco Viglione: Résumé, 22 January 1785
From: Viglione, Gioanni Francesco
To: Franklin, Benjamin


				⟨Turin, January 22, 1785, in Italian: Most illustrious and honorable Professor, I send you my work in the fervent hope that

you will enjoy such a first effort, and forgive the many mistakes in printing. Drawing on the fundamental principles of your theory, I have dared to slightly disagree with you and Professor Beccaria in my own experiments and findings. I learned only recently that Dr. Cigna, Professor of Anatomy at the Royal University of Turin, had reached similar conclusions using different methods. I became aware of Professor Cigna’s work when I presented him with a complimentary copy of my book and he directed me to his own experiments, which were published in the volumes of the Miscellany of the Royal Academy of Turin. I am presently reading his work, having been given that volume by the president of the Academy, the Count of Saluzzo.
				If your response confirmed that I have been moving in the right direction, it would be a great reward for all my efforts and would spur me to continue following in the luminous tracks traced by you and Professor Beccaria, two of the most enlightened figures of this century in the area of electrical studies.⟩
			